Diokerson, J.
The plaintiffs brought their action of replevin for the goods obtained of them through alleged fraudulent representations, in respect to the vendee’s solvency without returning his order on a third party for money given for the goods when they were delivered. The law is too well settled*to need the citation of authorities, that in order to rescind such a contract the vender must restore the vendee to his former condition by returning the consideration. The plaintiffs not having done this cannot maintain this action. Exceptions overruled.
Appleton, C. J., Walton, Barrows, Virgin and Peters, JJ., concurred.